

117 S2249 IS: To increase the penalties for damage to Federal courthouses and unauthorized access to areas where Federal judges work, reside, or visit.
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2249IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo increase the penalties for damage to Federal courthouses and unauthorized access to areas where Federal judges work, reside, or visit.1.Protecting Federal courthouses and judges(a)Government property or contractsSection 1361 of title 18, United States Code, is amended—(1)in the second undesignated subsection by striking both. and inserting the following: both; if the damage or attempted damage is to a Federal courthouse, by a fine under this title or imprisonment for not more than 25 years, or both; and(2)by adding at the end the following:For purposes of this section, defacing, painting, spraying, applying graffiti to, or drawing on Federal property, including Federal building and monuments located on Federal land, shall be presumed to result in damage exceeding the sum of $1,000..(b)Restrict buildings or groundsSection 1752(c)(1) of title 18, United States Code, is amended—(1)in subparagraph (B), by striking or at the end; (2)in subparagraph (C), by striking and at the end; and(3)by adding at the end the following:(D)of a Federal courthouse or Federal building containing offices of Federal judges; or (E)of a building or grounds where a Federal judge or other Federal official protected by the United States Marshals Service resides, is temporarily visiting, or will be temporarily visiting; and.